Orders appealed from affirmed, without costs and without prejudice to another application by relator showing the stability of his present marital relationship, his own fitness for custody and the suitability of his home for the proper care and protection of the infant, and establishing to the satisfaction of the court that the best interests and welfare of the child will be served by a change in custody. Present — Peck, P. J., Dore, Callahan, Van Voorhis and Shientag, JJ.; Van Voorhis, J., dissents and votes to reverse and award custody of the child to the father.